DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April, 19, 2022 has been entered.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on April 6, 2022. Claims 1, 2, 4, 12-14, 23, 24, 28, and 29 have been amended. Claims 32 and 33 have been added. Claims 9 and 21 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-8 and 16-20, each recites the limitation "the rail to rail distance including at least one of tapering, angling, and stepping”. The limitation renders the claims indefinite because distance is the degree or amount of separation between two objects (rails in this application) and should not be further defined with tapering, angling, and stepping. These terms can only be used to define structures not distances. One skilled in the art cannot determine the particular definition of the distance in terms of tapering, angling, and stepping. Therefore, Claims 5-8 and 16-20are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 26-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vildibill et al. (US 6,736,337 B2). 
With regard to claim 1, Vildibill discloses a continuous strip emitter (30), comprising: a pressure responsive section (60 in conjunction with 70, Fig. 4) including a floor (31), a first rail (32), a second rail (33), and at least two features (71/72), the at least two features extending from the floor (31) between the first and second rails (32/33), a first feature (71) of the at least two features being tuned by at least a first tuning element (thickness of 31 at first feature 71, Col. 4 line 60) to deflect along with at least a portion of the floor and at least a portion of at least one of the first and second rails from a first first feature position to a second first feature position at a range of desired differential pressures local to the at least one feature (Col. 1 lines 60-67 and Col. 4 lines 58-65), a second feature (72) of the at least two features being tuned by at least a second tuning element (thickness of wall 31 at second feature 72) different (different locations of wall 31) than the at least the first tuning element to deflect along with at least a portion of the floor and at least a portion of at least one of the first and second rails from a first second feature position to a second second feature position at a range of desired differential pressures local to the second feature (Col. 1 lines 60-67 and Col. 4 lines 58-65), the tuning element being selected from the group consisting of rail to rail distance, rail height, raid width, rail radius curvature, rail corner, vertical rail gap, transverse rail gap, external rail, floor thickness, floor profile, tip height, tip clearance, feature density, feature contour, feature angle, and feature thickness (floor thickness of 31), the floor (31) and the first and second rails (32/33) being subjected to the range of desired differential pressures, the tuning elements tuning the continuous strip emitter in response to pressure increases to create flow versus pressure response with a desired range of discharge exponents to maintain a desired range of flows over a desired range of operating pressures (Col. 4 line 58 – Col. 5 line 47).
Regarding claim 2, Vildibill further discloses wherein the emitter is operatively connected to a lateral, wherein the at least two features (71/72) are configured and arranged to deflect toward the lateral at desired differential pressures local to the at least one feature (deflection of features caused by deflection of wall 31, Col. 4 line 58 – Col. 5 line 47). 
Regarding claim 3, Vildibill further discloses wherein the pressure responsive section is made of a low durometer material (elastomer).
Regarding claim 4, Vildibill further discloses wherein the pressure responsive section has a length, the length affecting a desired tuning of the at least one feature (adjusting the length thereof would adjust the pressure responsiveness).
Regarding claim 26, Vildibill further discloses wherein the first and second rails have internal rail heights of 0.010 to 0.025 inch (rails 32/33 is 0.1875 inch that is 80% of the height of 71/72, see Col. 4 line 58 – Col. 5 line 47).
Regarding claim 27, Vildibill further discloses wherein the pressure responsive section has a constant flow path length (Fig. 10).
Regarding claim 28, Vildibill further discloses wherein the at least one feature interconnects the floor and at least one of the first and second rails (the outlet end of outlet section 80, see Fig. 10).
Regarding claim 30, Vildibill further discloses the pressure responsive section being at least one pressure responsive section positioned between an inlet section and an outlet section of the continuous strip emitter, wherein the floor extends along the inlet section, the pressure responsive section, and the outlet section, and wherein the first and second rails extend along at least the pressure responsive and outlet sections (Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 14, 15, 19, 20, 22, 25, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Vildibill.
Regarding claim 10, Vildibill  discloses the invention as disclosed in the rejection of claim 1 above. However, Vildibill fails to disclose wherein a discharge exponent for the emitter is 0 to 0.7 and the desired range of operating pressures is 4 to 30 psi.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the drip emitter of Vildibill to exhibit a discharge exponent for the emitter is 0 to 0.7 and the desired range of operating pressures is 4 to 30 psi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the discharge exponent is 0 to 0.7 and the operating pressure is 4 to 30 psi, which achieves the recognized result of producing and optimizing an number of droplets that is best suitable for specific plants, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Regarding claims 14, 15, 19, 20, 22, 29, and 31, the claims are addressed by Vildibill in the rejections above.
Regarding claim 25, Vildibill further discloses wherein the wall of the lateral includes a perimeter selected from the group consisting of a continuous perimeter and a discontinuous perimeter formed by seaming the wall in at least one location of the perimeter (appears to show continuous perimeter attachment, Fig. 10).

Allowable Subject Matter
Claims 11, 12, 13, 22, 23, 24, 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-8 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

 Response to Arguments
Applicant's arguments filed on April 6, 2022 have been fully considered but they are not persuasive. 
As to page 8 of Applicant’s arguments, Applicant argued that the prior art to Vildibill fails to suggest or teach any changes in geometry in the pressure responsive section. However, the Examiner respectfully disagrees. In Col. 4 lines 63, Vildibill clearly discloses the pressure responsive section that has the ability to change shape in response to the pressure changes inside of the main water passageway. Therefore the argument is not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752